Citation Nr: 0008246	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a timely Substantive Appeal with regard to the claim 
as to whether a September 9, 1977, rating decision denying 
service connection for right knee disability was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
January 1976.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

In February 1999, the Board remanded this matter to RO to 
accord the veteran an opportunity to submit evidence or 
argument with regard to the issue currently before the Board.  
See Marsh v. West, 11 Vet. App. 489, 470-71 (1998); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  To date, the 
veteran has not provided any pleadings in that regard.  
Therefore, the Board is satisfied the remand directive has 
been met and will proceed in this matter based on the 
evidence of record.  


FINDINGS OF FACT

1.  The RO notified the veteran, with the appropriate 
advisement of appellate rights, of the denial of his claim of 
whether a September 9, 1977, rating decision denying service 
connection for right knee disability was clearly and 
unmistakably erroneous in a letter dated in January 1997.  

2.  A Substantive Appeal was not received within 60 days of 
the February 1998 SSOC or within a one year period of the 
RO's January 1997 notice of denial of claim of whether a 
September 9, 1977, rating decision denying service connection 
for right knee disability was clearly and unmistakably 
erroneous.  


CONCLUSION OF LAW

The veteran has not filed a timely Substantive Appeal.  
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.109(b), 20.202, 20.302(b),(c), 20.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When appealing a decision by the RO denying benefits, the 
veteran will be afforded a period of 60 days from the date of 
the Statement of the Case (SOC) is mailed to him, or the 
remainder of the 1-year period from the date of the mailing 
of the determination being appealed, whichever ends later, in 
order to file his formal appeal.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302.  When an SSOC has been sent to the 
veteran, a period of 60 days from the mailing of the SSOC 
will be allowed for response.  The date of the mailing of the 
SSOC will be presumed to be the same date of the SSOC for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(c).  An extension of the 60-day 
period for filing a Substantive Appeal, or the 60 days period 
for responding to an SSOC, when such a response is required, 
may be granted for good cause.  38 C.F.R. § 20.303.  

In this case, the RO notified the veteran of its denial of 
the claim of whether a September 9, 1977, rating decision 
denying service connection for right knee disability was 
clearly and unmistakably erroneous in a letter dated in 
January 1997.  In an April 1997 statement, the veteran 
requested a Supplemental Statement of the Case (SSOC).  In 
February 1998, a SSOC was issued.  Therein, the RO informed 
the veteran that he had 60 days to perfect his appeal in 
regard thereto.  The record shows that VA Form-9, which was 
accepted as a Substantive Appeal, was received in August 
1998.  

Based on the aforementioned factors, the Board is of the 
opinion that the veteran has not perfected his appeal of 
whether a September 9, 1977, rating decision denying service 
connection for a right knee disability was clearly and 
unmistakably erroneous in that he has not filed a Substantive 
Appeal within a year following the January 1997 notification 
of the determination being appealed or within 60 days of the 
February 1998 SSOC.  38 U.S.C.A. § 7105(d)(3) 38 C.F.R. 
§ 20.302.  Moreover, the record is devoid of any evidence of 
a request submitted by the veteran or his representative for 
an extension of time in which to file a Substantive Appeal.  
38 C.F.R. § 20.303.  The Board points out that the veteran 
was afforded an opportunity to submit evidence or argument as 
to whether he filed a timely Substantive Appeal pursuant to 
the February 1999 remand.  However, neither the veteran nor 
his representative has submitted any pleadings in regard 
thereto.  Accordingly, the Board is without jurisdiction to 
consider the veteran's claim of whether a September 9, 1977, 
rating decision denying service connection for right knee 
disability was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302; Roy v. Brown, 5 
Vet. App. 554, 556 (1993); VAOPGCPREC 9-99.  


ORDER

A timely substantive appeal not having been submitted, the 
veteran's claim of whether a September 9, 1977, rating 
decision denying service connection for right knee disability 
was clearly and unmistakably erroneous is dismissed.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

